DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 September 2022 has been entered.

	 Response to Arguments	
	Examiner acknowledges the cancellation of claims 3, 7-8, 10, 15, 21, 26 and 28.
Applicant’s arguments in view of the claim amendments, see page 9 of the Remarks, filed 11 August 2022, with respect to the 35 U.S.C. 112 (b) rejection of claim 6 have been fully considered and are persuasive.  The 35 U.S.C. 112 (b) rejection of claim 6 has been withdrawn. 
Applicant’s arguments in view of the claim amendments, see page 9 of the Remarks, filed 11 August 2022, with respect to the claim objection of claim 24 have been fully considered and are persuasive.  The claim objection of claim 24 has been withdrawn. 
Applicant's argument regarding the 35 U.S.C. 112 (b) rejection of claim 22, seen on page 9 of the Remarks filed 11 August 2022, have been fully considered but they are not persuasive. In this case, the limitation in line 19 now recites “wherein the user initiates”. It is still unclear if the step is an additional step within the method or an additional limitation. The steps within claim 22 still appear, as currently written, that the steps are still out of order. The rejection is maintained. 

Applicant’s arguments in view of the claim amendments, see pages 9-10 of the Remarks, filed 21 September 2022, and pages 9-12 of the Remarks filed 11 August 2022 with respect to the rejection(s) of claim(s) 1-2, 4-6, 9, 11-14, 16-20, 22-25, and 27 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the new limitations seen in claim 1 which include local autonomous controller, local autonomous central controller, the local central autonomous controller controls the valves, the inlet flow path, an outlet flow path, and a dispense flow path. Claim 22 includes the new limitation of the local autonomous central controller and three dispenser modules. 

However, a response will be given to Blanchet regarding the local autonomous and local autonomous central controller as the reference will remain the primary reference. 
Blanchet will be considered as having both the local autonomous controller and the local autonomous central controller as seen in paragraph [0051]. Under broadest reasonable interpretation, the plurality of instruments that can control and monitor the various component of the station can be understood as a local autonomous controller as the compressors (320, 382, and 381) are a component of the station. The control system, which can be a computer or similar device, is in communication with the plurality of valves, plurality of instruments, and other station components. As currently written in claims 1 and 22 the two only have to be in communication with each other.   
The above arguments apply for claims 2, 4-6, 9, 11-14, 16-20, 22-25, and 27 as well. 

Claim Objections
Claim 4 is objected to because of the following informalities:  
“in at least three of inlet flow path, outlet flow path, consolidation flow path, or dispense flow path simultaneously” should be amended to -- in at least three of the inlet flow path, the outlet flow path, the consolidation flow path, or the dispense flow path simultaneously –
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 9, 16, 22-25 and 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 6 recites the limitation "at least one supply storage" in 3 of the claim.  It is unclear if there is only one supply storage as seen in independent claim 1 or if there is at least one or potentially supply storages each having its own plurality of vessels as seen in claim 6. For purposes of examination, the limitation will be considered as one supply storage. 
Claim 6 recites the limitation "one or more local autonomous controllers are controlling the valves" in lines 7-8 of the claim.  It is unclear if the local autonomous controllers are controlling the valves as seen in claim 6 as in claim 1 the local autonomous central controller is controlling the valves or if the local autonomous controllers and the local autonomous central controller are together controlling the valves. For purposes of examination, the limitation will be considered as the local autonomous controller controlling the valves.  
Claim 9 recites the limitation "the second compressor" in 6 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "controlled by one of the local autonomous controllers" in lines 2-3 of the claim.  It is unclear as to which local autonomous controller is selected to control the simultaneous flow if there are more than one local autonomous controller that can control the flow paths. For purposes of examination, the limitation will be considered as any local autonomous controller controlling flow paths to have simultaneous flow.  
Claim 22 recites the limitation of the user imitating the refueling by activating the local controller on lines 19-28 in the claim.  The steps in claim 22 appear to be out of order as the step of the user initiating the refueling is after the step of disconnecting the dispenser module. The limitation is also unclear if it is an additional step or additional limitations of the refueling.  For purposes of examination, the limitation of a user initiating the refueling by activating the local autonomous controller on lines 19-28 in the claim will be examined as a further detail of the refueling.
Claim 24 recites the limitation "at least one supply storage" in 4 of the claim.  It is unclear if there is only one supply storage as seen in independent claim 22 or if there is at least one or potentially supply storages each having its own plurality of vessels as seen in claim 24. For purposes of examination, the limitation will be considered as one supply storage. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-5, 9, 11, 14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Blanchet (US 20140352840 A1) in view of Graham (US 20030164202 A1) in further view of Reddi (US 2018/0080608 A1) in view of Cohen (US 20170336028 A1), Borck (US 20040118476 A1), and Mrowzinski (US 20160116113 A1).
Regarding Claim 1:
Blanchet discloses a large-scale hydrogen refueling station (300, Figure 3) comprising:
Supply storages (340, 350, and 360, Figure 3, the fuel reservoirs are the supply storage); 
a plurality of compressor modules (320, 381, and 382, Figure 3) each comprising a local autonomous controller (Paragraph [0051], an instrument can monitor and control the compressor modules), 
three dispenser modules (330, Figure 3), 
wherein the supply storages (340, 350, and 360, Figure 3), the plurality of compressor modules (320, 381, and 382, Figure 3), the three dispenser modules (330, Figure 3) and the fuel source (310, Figure 3) are mutually connected to enable a flow of hydrogen gas therebetween (Figure 3, there are multiple flow paths that connect the at least one supply storage, compressor modules, dispensers and fuel source together),
a local autonomous central controller disposed in communication with the local autonomous controllers (Paragraph [0051], the control system is the local autonomous central controller), and 
wherein the local autonomous central controller facilitates control of valves and thereby the flow of hydrogen gas (Paragraph [0051]).
	Blanchet does not disclose:
A supply storage comprising a plurality of vessels, 
a hydrogen production system comprising a hydrogen production system controller, and 
wherein the supply storage, the plurality of compressor modules, the dispenser modules and the hydrogen production system are mutually connected to enable a flow of hydrogen gas therebetween, 
wherein the local autonomous central controllers facilitates control of valves and thereby the flow of hydrogen gas between the vessels of the supply storage, the compressor modules, the dispenser modules and / or the hydrogen production system, and 
wherein the control of the valves enable the flow of hydrogen gas in three of flow paths simultaneously, thereby enabling simultaneous flow of hydrogen gas from the vessels to a first and second of said dispenser modules, the plurality of flow paths comprising:
 - an inlet flow path between a first vessel of said plurality of vessels and a first compressor modules of said plurality of compressor modules, 
- an outlet flow path between said first compressor module and said first dispenser module, and 
- a dispense flow path between a second vessel of said plurality of vessels and said second dispenser module.	
Graham teaches a hydrogen fueling station that has:
A hydrogen production system (34, Figure 1, the hydrogen generator is the hydrogen production system) comprising a hydrogen production system controller (5(b), Figure 1 and Paragraph [0040]), and 
wherein the supply storage (6, Figure 1), the plurality of compressor modules (7, Figure 1), the dispenser modules (40, Figure 1) and the hydrogen production system (34, Figure 1) are mutually connected to enable a flow of hydrogen gas therebetween (Figure 1, there are multiple flow paths that connect the supply storage, compressor module, dispensers and hydrogen generator together).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Blanchet to include a hydrogen production system comprising a hydrogen production system controller and wherein the supply storage, the plurality of compressor modules, the dispenser modules and the hydrogen production system are mutually connected to enable a flow of hydrogen gas therebetween as taught by Graham with the motivation to pressurize the storage tanks and to provide gas to the dispensers to provide the highest available pressure gas to the service port.  
	Blanchet and Graham do not teach:
A supply storage comprising a plurality of vessels, 
wherein the local autonomous central controllers facilitates control of valves and thereby the flow of hydrogen gas between the vessels of the supply storage, the compressor modules, the dispenser modules and / or the hydrogen production system, and 
wherein the control of the valves enable the flow of hydrogen gas in three of flow paths simultaneously, thereby enabling simultaneous flow of hydrogen gas from the vessels to a first and second of said dispenser modules, the plurality of flow paths comprising:
 - an inlet flow path between a first vessel of said plurality of vessels and a first compressor modules of said plurality of compressor modules, 
- an outlet flow path between said first compressor module and said first dispenser module, and 
- a dispense flow path between a second vessel of said plurality of vessels and said second dispenser module.	
Reddi teaches a refueling station that has:
A supply storage comprising a plurality of vessels (101 and 102, 13B, the supply tiers are the supply storages that has a plurality of vessels); and
wherein the control of the valves (104, 106, and 112, Figure 13B, the control units are the valves) enable flow of hydrogen gas in at least three of the flow paths simultaneously (Paragraphs [0062-0065]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Blanchet and Graham to include at least one supply storage comprising a plurality of vessels and the control of the valves enable flow of hydrogen gas in at least three of the flow paths simultaneously as taught by Reddi with the motivation to reduce the cost of hydrogen refueling.  
	Blanchet, Graham, and Reddi do not teach:
Wherein the local autonomous central controllers facilitates control of valves and thereby the flow of hydrogen gas between the vessels of the supply storage, the compressor modules, the dispenser modules and / or the hydrogen production system, and 
thereby enabling simultaneous flow of hydrogen gas from the vessels to a first and second of said dispenser modules, the plurality of flow paths comprising:
 - an inlet flow path between a first vessel of said plurality of vessels and a first compressor modules of said plurality of compressor modules, 
- an outlet flow path between said first compressor module and said first dispenser module, and 
- a dispense flow path between a second vessel of said plurality of vessels and said second dispenser module.	
	Mrowzinski teaches a compressed gas delivery system that has:
Wherein the supply storage (16, Figure 4), the plurality of compressor modules (12, Figure 4), the dispenser modules (30a-30c, Figure 3) and the fuel source (14, Figure 4) are mutually connected by one or more flow paths (Figure 4),
thereby enabling simultaneous flow of hydrogen gas from vessels of said plurality of vessels of said at least one supply storage (16, Figure 4) to a first and second dispenser module of said at least three dispenser modules (Paragraphs [0033] and [0053-0054]) via: 
- a dispense flow path (24b, Figure 4) between a second vessel of said plurality of vessels and said second dispenser module (Paragraph [0053-0054]).	
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Blanchet ,Graham, and Reddi to include enabling simultaneous flow of hydrogen gas from vessels of said plurality of vessels of said at least one supply storage to a first and second dispenser module of said dispenser modules via a dispense flow path between a vessel of said at least one supply storage and said second dispenser module as taught by Mrowzinski with the motivation to directly supply hydrogen to the dispenser for a faster filling. 
	Blanchet, Graham, Reddi, and Mrowzinski do not teach:
Wherein the local autonomous central controllers facilitates control of valves and thereby the flow of hydrogen gas between the vessels of the supply storage, the compressor modules, the dispenser modules and / or the hydrogen production system, and 
thereby enabling simultaneous flow of hydrogen gas from the vessels to a first and second of said dispenser modules, the plurality of flow paths comprising:
- an inlet flow path between a first vessel of said plurality of vessels and a first compressor modules of said plurality of compressor modules, 
- an outlet flow path between said first compressor module and said first dispenser module.
Cohen teaches a compressed gas dispensing that has:
Thereby enabling simultaneous flow of hydrogen gas from the vessels and a first dispenser module (Paragraphs [0140] and [0146]) via: 
- an inlet flow path between a first vessel of said at plurality of vessels (Paragraph [0140]) and a first compressor module (105, Figure 1d) and 
- an outlet flow path between said first compressor module (105, Figure 1d) and said first dispenser module (Paragraph [0140]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Blanchet, Graham, Reddi and Mrowzinski to include thereby enabling simultaneous flow of hydrogen gas from the vessels to a first and second of said dispenser modules, the plurality of flow paths comprising: an inlet flow path between a first vessel of said plurality of vessels and a first compressor modules of said plurality of compressor modules, and an outlet flow path between said first compressor module and said first dispenser module as taught by Cohen with the motivation to dispense simultaneously the hydrogen gas.  
It also would have been obvious to a person having ordinary skill in the art that the inlet flow path and outlet flow path from Cohen can be implemented in Blanchet where the gas can go to the at least one of the compressor modules then to the dispensers as seen in Blanchet. Additionally, Cohen teaches simultaneous filling of the storage vessels and the dispensing of gas where a person of ordinary skill in the art would have found it obvious through the combination of Cohen, Blanchet, Graham, Reddi, and Mrowzinski that the flow paths can enable simultaneous flow. 
	Blanchet, Graham, Reddi, Cohen, and Mrowzinski do not teach:
Wherein the local autonomous central controller facilitates control of valves and thereby the flow of hydrogen gas between the vessels of the supply storage, the compressor modules, the dispenser modules and / or the hydrogen production system.
Borck teaches a gas distribution system comprising:
Wherein the local autonomous central controller facilitates control of valves and thereby the flow of hydrogen gas (Paragraph [0058]) between the vessels of the supply storage (101 and 102, Figure 4), the compressor module (201, Figure 4), the dispenser module (400, Figure 4). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Blanchet, Graham, Reddi, Cohen, and Mrowzinski to include the local autonomous central controller facilitates control of valves and thereby the flow of hydrogen gas between the vessels of the supply storage, the compressor module, the dispenser module as taught by Borck with the motivation to add compressed gas to another vessel while fueling the receiving vessel. 
It also would have been obvious to a person having ordinary skill in the art that the local autonomous central controller facilitates control of valves and thereby the flow of hydrogen gas between the vessels of the supply storage, the compressor module, and the dispenser module from Borck can be implemented in Blanchet where the local autonomous central controller of Blanchet can control the valves to control the flow of gas between the components. Additionally, the vessels (101 and 102, Figure 4) of Borck and the supply storages of Blanchet can be arranged as seen in Reddi. 

Regarding Claim 2:
Blanchet discloses:
	Three compressor modules (320, 381, and 382, Figure 3).

Regarding Claim 4:
Blanchet discloses:
Multiple flow paths (Figure 3, there are multiple flow paths that connect the at least one supply storage, compressor modules, dispensers and fuel source together) and the local autonomous central controller is controlling the valves (Paragraph [0051]).
	Blanchet, Reddi, Graham, and Mrowzinski do not teach:
		Wherein the flow paths further comprise:
- a consolidation flow path between at least one compressor module and at least one supply storage, 
wherein the local autonomous central controller is controlling the valves so as to facilitate flow of gas in at least three of inlet flow path, outlet flow path, consolidation flow path or dispense flow path simultaneously.
	Cohen teaches:
The inlet flow path, the outlet flow path (Paragraph [0140]), and simultaneous flow within different flow paths (Paragraph [0146]). 
Blanchet, Cohen, Reddi, Graham, and Mrowzinski do not teach:
		Wherein the flow paths further comprise:
- a consolidation flow path between at least one compressor module and at least one supply storage, 
wherein the local autonomous central controller is controlling the valves so as to facilitate flow of gas in at least three of inlet flow path, outlet flow path, consolidation flow path or dispense flow path simultaneously.
Borck teaches:
Wherein the flow paths further comprise:
- a consolidation flow path between at least one compressor module (201, Figure 4) and at least one supply storage (Figure 4), 
wherein the local autonomous central controller is controlling the valves so as to facilitate flow of gas in the consolidation flow path (Paragraph [0058]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Blanchet, Graham, Cohen, Reddi and Mrowzinski to include a consolidation flow path and the local autonomous central controller is controlling the valves so as to facilitate flow of gas in the consolidation flow path as taught by Borck with the motivation to dispense simultaneously the hydrogen gas while having another vessel reach maximum pressure.  

Regarding Claim 5:
Blanchet discloses:
A local autonomous central controller configured to control the valves (Paragraph [0051]).
Blanchet, Graham, Borck, and Mrowzinski do not teach:
Wherein the local autonomous controller, during the first part of a refueling, is configured to control the valves of a particular compressor module to facilitate flow of hydrogen via the dispensing flow path from a vessel of the at least one supply storage to a dispenser module associated with the specific compressor module and furthermore configured to control the compressor and the valves to facilitate flow of hydrogen in the inlet flow path and in the consolidation flow path and thereby facilitating pressure consolidation of a vessel and refueling of a vehicle vessel simultaneously.
	Reddi teaches:
The control units (104, 106, and 112, Figure 13B, the control units are the valves) during the first part of the refueling (Paragraph [0063]), is configured to control the valves of a particular compressor module to facilitate flow of hydrogen via the dispensing flow path from a vessel of the at least one supply storage to a dispenser module associated with the specific compressor module (Paragraphs [0062-0063]) and furthermore configured to control the compressor and the valves to facilitate flow of hydrogen in the inlet flow path and in the consolidation flow path (Paragraph [0066]).
	Blanchet, Reddi, Mrowzinski, Borck, and Graham do not teach:
Facilitating pressure consolidation of a vessel and refueling of a vehicle vessel simultaneously.
	Cohen teaches:
Facilitating pressure consolidation of a vessel and refueling of a vehicle vessel simultaneously (Paragraphs [0161-0162]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Blanchet, Reddi, Borck, Mrowzinski, and Graham to include pressure consolidation of a vessel and refueling of a vehicle vessel simultaneously as taught by Cohen with the motivation to maintain high pressure within the vessels. 

Regarding Claim 9:
Blanchet discloses:
At least one supply storage (340, 350, and 360, Figure 3), a central autonomous controller is controlling the valves (Paragraph [0051]), and at least three compressor modules (320, 381, and 382, Figure 3).
	Blanchet, Cohen, Graham, Borck, and Mrowzinski do not teach:
Wherein the central autonomous controller is controlling the valves so that a first consolidation flow path is connecting the second compressor module to a third vessel of said supply storage.
	Reddi teaches:
A first consolidation flow path (See Annotated Figure 13B below) is connecting the second compressor module (502, Figure 13B) to a third vessel of said supply storage (Paragraph [0066]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Blanchet, Cohen, Borck, Mrowzinski, and Graham to include a first consolidation flow path is connecting the second compressor module to a third vessel of said supply storage as taught by Reddi with the motivation to have the pressure within the vessels be at rated maximum pressure. 
Reddi, Figure 13B
(Annotated by Examiner)

    PNG
    media_image1.png
    676
    1023
    media_image1.png
    Greyscale

Regarding Claim 11:
Blanchet discloses:
At least one supply storage (340, 350, and 360, Figure 3) and at least three compressor modules (320, 381, and 382, Figure 3).
Blanchet, Cohen, Borck, Mrowzinski, and Graham do not teach:
Wherein the first vessel serves as gas input to the inlet flow path simultaneously with a second vessel of the supply storage serving as gas receiver of a consolidation flow path from a second compressor module.
	Reddi teaches:
Wherein the first vessel (Paragraph [0062]) serves as gas input to the inlet flow path (Figure 13B, the inlet flow path is the path between the first tier vessel banks to the fist compressor module) simultaneously with a second vessel of the supply storage serving as gas receiver (Paragraphs [0062] and [0066]) of a consolidation flow path (Figure 13, the consolidation flow path is the path between the second compressor module and the second storage vessel in tier 1) from a second compressor module (502, Figure 13B).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Blanchet, Cohen, Borck, Mrowzinski, and Graham to include the first vessel serves as gas input to the inlet flow path simultaneously with a second vessel of the supply storage serving as gas receiver of a consolidation flow path from a second compressor module as taught by Reddi with the motivation to have the pressure within the vessels be at rated maximum pressure.  

Regarding Claim 14:
Blanchet discloses:
At least one supply storage (340, 350, and 360, Figure 3), a central controller (Paragraph [0051]), and at least three compressor modules (320, 381, and 382, Figure 3).
	Blanchet, Cohen, Mrowzinski, Borck, and Graham do not teach:
Wherein a first part of a refueling is made directly from the supply storage and a second part of the refueling is made via one of the plurality of compressor modules,6 wherein a shift between the first and the second part is made when a flow in the dispense flow path is estimated to be lower than a flow generated by the compressor module in the output flow path.
	Reddi teaches:
Wherein a first part of a refueling is made directly from one of the supply storages (Paragraph [0063]) and a second part of the refueling is made via one of the plurality of compressor modules (Paragraph [0064]),6 wherein a shift between the first and the second part is made when a flow in the dispense flow path is estimated to be lower than a flow generated by the compressor module in the output flow path (Paragraphs [0063-0064]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Blanchet, Cohen, Borck, Mrowzinski, and Graham to include a first part of a refueling is made directly from the supply storage and a second part of the refueling is made via one of the plurality of compressor modules,6 wherein a shift between the first and the second part is made when a flow in the dispense flow path is estimated to be lower than a flow generated by the compressor module in the output flow path as taught by Reddi with the motivation to have the pressure within the vessels be at rated maximum pressure and have faster fueling.  

Regarding Claim 16:
Blanchet discloses:
	The local autonomous controllers (Paragraph [0051]).
Blanchet and Mrowzinski do not teach:
Wherein the simultaneous flow in at least three of the flow paths is controlled by one of the local autonomous controllers so as to enable one compressor module to perform pressure consolidation of a vessel simultaneously with refueling a vehicle tank.
Graham teaches:
One local autonomous controller (5(a), Figure 1).
Blanchet, Mrowzinski, and Graham do not teach:
Wherein the simultaneous flow in at least three of the flow paths is controlled by one of the local autonomous controllers so as to enable one compressor module to perform pressure consolidation of a vessel simultaneously with refueling a vehicle tank.
Reddi teaches:
	Simultaneous flow in at least three of the flow paths (Paragraph [0062]).
Blanchet, Reddi, Mrowzinski, and Graham do not teach:
Wherein the simultaneous flow in at least three of the flow paths is controlled by one of the local autonomous controllers so as to enable one compressor module to perform pressure consolidation of a vessel simultaneously with refueling a vehicle tank.
	Cohen teaches:
Wherein the simultaneous flow in at least three of the flow paths so as to enable one compressor module (105, Figure 1r) is to perform pressure consolidation of a vessel simultaneously with refueling a vehicle tank (Paragraphs [0161-0162]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Blanchet, Reddi, Mrowzinski and Graham to include the simultaneous flow in at least three of the flow paths so as to enable one compressor module to perform pressure consolidation of a vessel simultaneously with refueling a vehicle tank as taught by Cohen with the motivation to maintain high pressure within the vessels. 
It also would have been obvious to a person having ordinary skill in the art that the local controller of Blanchet can control the valves as seen in Graham to allow for simultaneous flows as seen in Reddi and Cohen.

Regarding Claim 18:
Blanchet discloses:
Wherein the ratio of compressor modules (320, 381, and 382, Figure 3) to supply storage (350, Figure 3) is at least 3 to 1.
Blanchet, Reddi, Cohen, Borck, Mrowzinski, and Graham discloses the claimed invention except for the ratio of the compressor modules to supply storage is at least 3 to 1.  It would have been an obvious matter of design choice to have the ratio of the compressor modules to supply storage is at least 3 to 1, since applicant has not disclosed that the ratio solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the ratio of the compressor modules to supply storage is at least 3 to 1.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Blanchet in view of Graham in further view of Reddi, Cohen, Mrowzinski, Borck, and Hobbs (US 20050000802 A1).
Regarding Claim 12:
Blanchet discloses:
	A fuel source (310, Figure 3).
Blanchet, Mrowzinski, Graham, Cohen, and Borck do not teach:
Wherein the hydrogen production system is producing hydrogen when the pressure a vessel of the supply storage is below a plant pressure threshold.
	Graham teaches:
		The hydrogen production system (34, Figure 1).
Blanchet, Graham, Mrowzinski, Cohen, and Borck do not teach:
Wherein the hydrogen production system is producing hydrogen when the pressure a vessel of the supply storage is below a plant pressure threshold.
	Reddi teaches:
A vessel of the supply storage (Figure 13B and Paragraph [0066]).
Blanchet, Graham, Mrowzinski, Cohen, Reddi, and Borck do not teach:
Wherein the hydrogen production system is producing hydrogen when the pressure a vessel of the supply storage is below a plant pressure threshold.
	Hobbs teaches a hydrogen handling and dispensing system that has:
Wherein the hydrogen production system is producing hydrogen when the pressure a vessel of the supply storage is below a plant pressure threshold (Paragraph [0055]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Blanchet, Reddi, Cohen, Mrowzinski, Borck, and Graham to include the hydrogen production system is producing hydrogen when the pressure a vessel of the supply storage is below a plant pressure threshold as taught by Hobbs with the motivation to control when the hydrogen generator is operated.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Blanchet in view of Graham in further view of Reddi, Cohen, Mrowzinski, Borck, and Kahn (US 20060236608 A1).
Regarding Claim 13:
Blanchet discloses:
	A fuel source (310, Figure 3).
Blanchet, Cohen, Mrowzinski, Borck, and Reddi do not teach:
Wherein the hydrogen production system is producing hydrogen when an energy price is below an energy price threshold value if the pressure in all supply storage vessels is above a plant pressure threshold.
	Graham teaches:
		The hydrogen production system (34, Figure 1).
Blanchet, Graham, Cohen, Mrowzinski, Borck, and Reddi do not teach:
Wherein the hydrogen production system is producing hydrogen when an energy price is below an energy price threshold value if the pressure in all supply storage vessels is above a plant pressure threshold.
	Kahn teaches a system for dispensing hydrogen:
Wherein the hydrogen production system is producing hydrogen when an energy price is below an energy price threshold value if the pressure in all supply storage vessels is above a plant pressure threshold (Paragraph [0025]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Blanchet, Reddi, Cohen, Borck, Mrowzinski, and Graham to include the hydrogen production system is producing hydrogen when an energy price is below an energy price threshold value if the pressure in all supply storage vessels is above a plant pressure threshold as taught by Kahn with the motivation to generate a bulk of the hydrogen for consumption. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Blanchet in view of Graham in further view of Reddi, Cohen, Mrowzinksi, Borck, and Hwang (US 20160273711 A1).
Regarding Claim 17:
	Blanchet discloses:
The local autonomous central controller (Paragraph [0051]) controls all the valves and at least three flow paths (Figure 3, there are multiple flow paths that connect the at least one supply storage, compressor modules, dispensers and fuel source together).
	Blanchet, Mrowzinski, Cohen, Graham, and Reddi do not teach:
Wherein all valves controllable by the local autonomous central controller required to control the flow in at least three of the flow paths is physically located at part of the compressor module.
	Hwang teaches a compressor system that has:
Wherein all valves controllable by the local autonomous central controller is physically located at part of the compressor module (Figure 3 and Paragraphs [0068-0070]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Blanchet, Reddi, Cohen, Mrowzinski, Borck, and Graham to include all valves controllable by the local autonomous central controller is physically located at part of the compressor module as taught by Hwang with the motivation to control the operation of the compressors. 

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Blanchet in view of Graham in further view of Reddi, Cohen, Mrowzinski, Borck, and Westerlund (WO 2019009794 A1).
Regarding Claim 19:
Blanchet discloses:
	A large-scale refueling station (300, Figure 3).
Blanchet, Graham, Cohen, Mrowzinski, and Reddi do not teach:
Wherein a vehicle approaching the large-scale refueling station is identified and guided to an available dispenser by a master controller.
	Westerlund teaches:
Wherein a vehicle approaching the large-scale refueling station is identified and guided to an available dispenser by a master controller (Page 15, Lines 20-29 to Pages 16, Lines 1-4).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Blanchet, Reddi, Cohen, Mrowzinski, Borck, and Graham to include a vehicle approaching the large-scale refueling station is identified and guided to an available dispenser by a master controller as taught by Westerlund with the motivation to have a time slot for the fueling of the vehicle. 

Regarding Claim 20:
The above-disclosed combination of Blanchet, Reddi, Cohen, Mrowzinski, Westerlund, Borck,  and Graham accounts for this subject matter where Westerlund teaches wherein the identification includes registering at least one of the pressure of gas in the vehicle tank and vehicle tank size (Page 15, Lines 20-29). 

Claims 22-25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Blanchet in view of Graham in further view of Reddi, Hobbs, Cohen, Mrowzinski, and Youlio (US 20170146194 A1).
Regarding Claim 22:
Blanchet discloses a distributed hydrogen refueling cascade method that has:
A method of refueling a vehicle vessel from a large-scale refueling station (300, Figure 3) comprising supply storages (340, 350, and 360, Figure 3, the fuel reservoirs are the supply storage), a plurality of compressor modules (320, 381, and 382, Figure 3) each comprising a local autonomous controller (Paragraph [0051], an instrument can monitor and control the compressor modules), 
three dispenser modules (330, Figure 3)7, and 
a local autonomous central controller disposed in communication with the local controllers (Paragraph [0051], the control system is the local autonomous central controller);
wherein the supply storages (340, 350, and 360, Figure 3), the plurality of compressor modules (320, 381, and 382, Figure 3), the three dispenser modules (330, Figure 3) and the fuel source (310, Figure 3) are mutually connected to enable a flow of hydrogen gas therebetween (Figure 3, there are multiple flow paths that connect the at least one supply storage, compressor modules, dispensers and fuel source together).
	Blanchet does not disclose:
A supply storage comprising a plurality of vessels;
a hydrogen production system comprising a hydrogen production system controller, the method comprising the following steps:
- connecting a first vehicle vessel to a first dispenser module, 
- starting the refueling from a user interface, 
- initiating a flow of hydrogen gas from a vessel of said supply storage via a dispense flow path during a first part of the refueling, 
- continuing the flow of hydrogen via an inlet flow path, compressor module, and an outlet flow path during a second part of the refueling, and
- disconnecting the dispenser module from the vehicle vessel when a target pressure is reached, 
- wherein the user initiates the refueling by activating the local autonomous controller of the compressor module associated with the first dispensing module to which the vehicle vessel is connected, based here on the local autonomous controller change status of one or more valves to facilitate flow of gas to said first dispenser module via a said dispense flow path during the first part of the refueling and via said inlet flow path, compressor module and an outlet flow path during the second part of the refueling and simultaneous with said second part of the refueling of said first vehicle vessel change status of one or more valves to allow flow of gas from a vessel of said supply storage via said dispense flow path to a second dispenser module fluidly connected to a second vehicle vessel.
Graham teaches a hydrogen fueling station that has:
A hydrogen production system (34, Figure 1, the hydrogen generator is the hydrogen production system) comprising a hydrogen production system controller (5(b), Figure 1 and Paragraph [0040]),
wherein the supply storage (6, Figure 1), the compressor module (7, Figure 1), the dispenser modules (40, Figure 1) and the hydrogen production system (34, Figure 1) are mutually connected by one or more flow paths to enable the flow of hydrogen gas therebetween (Figure 1, there are multiple flow paths that connect the at least one supply storage, compressor modules, dispensers and hydrogen generator together).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Blanchet to include a hydrogen production system comprising a hydrogen production system controller and multiple flow paths as taught by Graham with the motivation to pressurize the storage tanks and to provide gas to the dispensers to provide the highest available pressure gas to the service port.  
	Blanchart and Graham do not teach:
A supply storage comprising a plurality of vessels;
the method comprising the following steps:
- connecting a first vehicle vessel to a first dispenser module, 
- starting the refueling from a user interface, 
- initiating a flow of hydrogen gas from a vessel of said supply storage via a dispense flow path during a first part of the refueling, 
- continuing the flow of hydrogen via an inlet flow path, compressor module, and an outlet flow path during a second part of the refueling, and
- disconnecting the dispenser module from the vehicle vessel when a target pressure is reached, 
- wherein the user initiates the refueling by activating the local autonomous controller of the compressor module associated with the first dispensing module to which the vehicle vessel is connected, based here on the local autonomous controller change status of one or more valves to facilitate flow of gas to said first dispenser module via a said dispense flow path during the first part of the refueling and via said inlet flow path, compressor module and an outlet flow path during the second part of the refueling and simultaneous with said second part of the refueling of said first vehicle vessel change status of one or more valves to allow flow of gas from a vessel of said supply storage via said dispense flow path to a second dispenser module fluidly connected to a second vehicle vessel.
	Reddi teaches a refueling station that has:
A supply storage comprising a plurality of vessels (101 and 102, 13B, the supply tiers are the supply storage that has a plurality of vessels); 
- initiating a flow of hydrogen gas from a vessel of said supply storage via a dispense flow path during a first part of the refueling (Paragraph [0063]), 
- continuing the flow of hydrogen via an inlet flow path, compressor module, and an outlet flow path during a second part of the refueling (Paragraph [0064]), and 
based here on the local autonomous controller change status of one or more valves (104, 106, and 112, Figure 13B, the control units are the valves) to facilitate flow of gas to said first dispenser module via said dispense flow path during the first part of the refueling and via said inlet flow path, compressor module and an outlet flow path during the second part of the refueling (Paragraphs [0062-0065]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Blanchet and Graham to include initiating flow, continuing a flow of hydrogen, and  based here on the local autonomous controller change status of one or more valves to facilitate flow of gas to said first dispenser module via said dispense flow path during the first part of the refueling and via said inlet flow path, compressor module and an outlet flow path during the second part of the refueling as taught by Reddi with the motivation to reduce the cost of hydrogen refueling. 
	Blanchet, Graham, and Reddi do not teach:
The method comprising the following steps:
- connecting a first vehicle vessel to a first dispenser module, 
- starting the refueling from a user interface, 
- disconnecting the dispenser module from the vehicle vessel when a target pressure is reached, 
- wherein the user initiates the refueling by activating the local autonomous controller of the compressor module associated with the first dispensing module to which the vehicle vessel is connected and simultaneous with said second part of the refueling of said first vehicle vessel change status of one or more valves to allow flow of gas from a vessel of said supply storage via said dispense flow path to a second dispenser module fluidly connected to a second vehicle vessel.
Hobbs teaches a hydrogen handling and dispensing system that has:
- starting the refueling from a user interface (Paragraph [0054]), and
- wherein the user initiates the refueling by activating the local autonomous controller of the compressor module associated with the first dispensing module to which the vehicle vessel is connected (Paragraph [0054]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Blanchet, Reddi, and Graham to include starting the refueling from a user interface and  a user initiating the refueling by activating the local controller of the compressor module associated with the first dispensing module to which the vehicle vessel is connected as taught by Hobbs with the motivation to control when the hydrogen generator is operated.
Blanchet, Graham, Hobbs and Reddi do not teach:
- connecting a first vehicle vessel to a first dispenser module, 
- disconnecting the dispenser module from the vehicle vessel when a target pressure is reached, 
- simultaneous with said second part of the refueling of said first vehicle vessel change status of one or more valves to allow flow of gas from a vessel of said supply storage via said dispense flow path to a second dispenser module fluidly connected to a second vehicle vessel.
	Youlio teaches a hydrogen dispensing unit that has:
- connecting a first vehicle vessel to a first dispenser module (Paragraph [0078]), 
- disconnecting the dispenser module from the vehicle vessel when a target pressure is reached (Paragraph [0104]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Blanchet, Reddi, Hobbs and Graham to include connecting and disconnecting the vehicle as taught by Youlio with the motivation to fuel a vehicle with a desired pressure. 
Blanchet, Graham, Youlio, Hobbs and Reddi do not teach:
Simultaneous with said second part of the refueling of said first vehicle vessel change status of one or more valves to allow flow of gas from a vessel of said supply storage via said dispense flow path to a second dispenser module fluidly connected to a second vehicle vessel.
	Mrowzinski teaches a compressed gas delivery system that has:
Simultaneous flow of hydrogen gas from vessels of said plurality of vessels of said at least one supply storage (16, Figure 4) to a first and second dispenser module of said at least three dispenser modules (Paragraphs [0033] and [0053-0054]), and
allow flow of gas from a vessel of said supply storage via said dispense flow path (24b, Figure 4) to a second dispenser module fluidly connected to a second vehicle vessel (Paragraphs [0053-0054]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Blanchet ,Graham, Hobbs, Youlio, and Reddi to include enabling simultaneous flow of hydrogen gas from vessels of said plurality of vessels of said at least one supply storage to a first and second dispenser module of said at least three dispenser modules via a dispense flow path between a vessel of said at least one supply storage and said second dispenser module as taught by Mrowzinski with the motivation to directly supply hydrogen to the dispenser for a faster filling. 
Blanchet, Graham, Reddi, Youlio, Hobbs, and Mrowzinski do not teach:
Simultaneous with said second part of the refueling of said first vehicle vessel change status of one or more valves to allow flow of gas from a vessel of said supply storage via said dispense flow path.
	Cohen teaches a compressed gas dispensing that has:
Simultaneous with said second part of the refueling of said storage vessel change status (Paragraph [0146]) of one or more valves to allow flow of gas from a vessel of said supply storage via said dispense flow path (Paragraph [0146]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Blanchet, Graham, Reddi Youlio, Hobbs, and Mrowzinski to include Simultaneous with said second part of the refueling of said storage vessel change status of one or more valves to allow flow of gas from a vessel of said supply storage via said dispense flow path as taught by Cohen with the motivation to dispense simultaneously the hydrogen gas.  
It also would have been obvious to a person having ordinary skill in the art that the inlet flow path and outlet flow path from Cohen can be implemented in Blanchet where the gas can go to the at least one of the compressor modules then to the dispensers as seen in Blanchet. Additionally, Cohen teaches simultaneous filling of the storage vessels and the dispensing of gas where a person of ordinary skill in the art would have found it obvious through the combination of Cohen, Blanchet, Graham, Reddi, and Mrowzinski that the flow paths can enable simultaneous flow to the dispensers while one vehicle is in the second part of the fueling process and the other is in the first part of the fueling process. 

Regarding Claim 23:
The above-discussed combination of Blanchet, Reddi, Hobbs, Cohen, Mrowzinksi, Graham, and Youlio accounts for this subject matter where Reddi teaches wherein the local controller, during the first part of the refueling furthermore controls the valves and the compressor to perform pressure consolidation of a vessel (Paragraph [0062]). Graham teaches that the local autonomous controller controls the valves and the compressor (Paragraphs [0041-0043]).

Regarding Claim 24:
The above-discussed combination of Blanchet, Reddi, Hobbs, Mrowzinksi, Cohen, Graham, and Youlio accounts for this subject matter where Reddi teaches wherein during the second part of the refueling a first compressor module is used for refueling of a vehicle vessel and simultaneously a second compressor is used for pressure consolidation between vessels of the at least one supply storages (Paragraphs [0062-0066]).

Regarding Claim 25:
Blanchet discloses:
	Three compressor modules (320, 381, and 382, Figure 3).
Blanchet, Hobbs, Cohen, Mrowzinski, and Youlio do not teach:
Wherein simultaneously a third compressor module is used for moving pressure from a low-pressure storage connected to the hydrogen production system to a medium or high-pressure supply storage or to a vehicle vessel.
	Graham teaches:
The hydrogen production system (34, Figure 1) connected to a low-pressure storage (6, Figure 1).
Blanchet, Hobbs, Cohen, Mrowzinski, Graham and Youlio do not teach:
Wherein simultaneously a third compressor module is used for moving pressure from a low-pressure storage connected to the hydrogen production system to a medium or high-pressure supply storage or to a vehicle vessel.
	Reddi teaches:
Wherein simultaneously a compressor module is used for moving pressure from a low-pressure storage to a medium or high-pressure supply storage (Paragraphs [0062] and [0066]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Blanchet, Youlio, Hobbs, Cohen, Mrwozinski, and Graham to include simultaneously a compressor module is used for moving pressure from a low-pressure storage to a medium or high-pressure supply storage as taught by Reddi with the motivation to have the pressure vessels at maximum pressure. 

Blanchet, Youlio, Hobbs, Reddi, and Graham discloses the claimed invention except for a third compressor module.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to a third compressor module is used for moving pressure from a low-pressure storage connected to the hydrogen production system to a medium or high-pressure supply storage or to a vehicle vessel, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding Claim 27:
Blanchet discloses:
A local autonomous controller (Paragraph [0051]) and at least three flow paths (Figure 3, there are multiple flow paths that connect the at least one supply storage, compressor modules, dispensers and fuel source together).
Blanchet, Hobbs, Mrowzinski, and Youlio do not teach:
Wherein the simultaneous flow in at least three of the flow paths is controlled by one local autonomous controller so as to enable one compressor module to perform pressure consolidation of a vessel of the supply storage simultaneously with refueling a vehicle tank.
Graham teaches:
One local autonomous controller (5(a), Figure 1).
Blanchet, Hobbs, Graham, Mrowzinski, and Youlio do not teach:
Wherein the simultaneous flow in at least three of the flow paths is controlled by one local autonomous controllers so as to enable one compressor module to perform pressure consolidation of a vessel of the supply storage simultaneously with refueling a vehicle tank.
Reddi teaches:
	Simultaneous flow in at least three of the flow paths (Paragraph [0062]).
Blanchet, Hobbs, Graham, Reddi, Mrowzinski, and Youlio do not teach:
Wherein the simultaneous flow in at least three of the flow paths to perform pressure consolidation of a vessel of the supply storage simultaneously with refueling a vehicle tank.
Cohen teaches:
Wherein the simultaneous flow in at least three of the flow paths is to perform pressure consolidation of a vessel simultaneously with refueling a vehicle tank (Paragraphs [0161-0162]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Blanchet, Reddi, Hobbs, Mrowzinski, Youlio, and Graham to include the simultaneous flow in at least three of the flow paths is to perform pressure consolidation of a vessel simultaneously with refueling a vehicle tank as taught by Cohen with the motivation to maintain high pressure within the vessels. 
It also would have been obvious to a person having ordinary skill in the art that the local autonomous controller of Blanchet can control the valves as seen in Graham to allow for simultaneous flows as seen in Reddi and Cohen. 

Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Eglowainy (US 20150090364 A1) teaches a refueling station that has a compressor and consolidating gas. 
	Isom (US 20140290791 A1) teaches a filling station comprising hydrogen, a local autonomous central controller, and vessels. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A SHRIEVES whose telephone number is (571)272-5373. The examiner can normally be reached Monday - Thursday 7:30 AM -5:00 PM and Friday 7:30 AM -4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on (571)272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEPHANIE A SHRIEVES/Examiner, Art Unit 3753   
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753